       Case 2:19-cv-00786-CKD Document 17 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BYRON CHAPIN MYERS,                               No. 2:19-cv-00786-CKD-P
12                         Plaintiff,
13           v.                                         ORDER
14    K. BATES, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On May 1, 2020, the court issued an order staying this

19   case for 120 days for the purposes of scheduling a settlement conference. ECF No. 15. The

20   parties were ordered “to investigate plaintiff’s claims, meet and confer, and then participate in a

21   settlement conference.” ECF No. 15 at 1. Currently pending before the court is plaintiff’s motion

22   to quash or modify a subpoena issued by defendants for his medical records. ECF No. 16. As the

23   requested records relate to the Eighth Amendment deliberate indifference claim in plaintiff’s

24   complaint, the court will set a briefing schedule on the motion and stay the issuance of the

25   requested documents pending further order of the court.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Defendants shall file a response to plaintiff’s motion to quash within 21 days from the

28                date of this order.
                                                        1
        Case 2:19-cv-00786-CKD Document 17 Filed 06/05/20 Page 2 of 2

 1           2. Plaintiff may file a reply within 14 days after being served with defendants’ response.

 2           3. The issuance of the documents requested in the subpoena is stayed pending further

 3               order of the court.

 4           4. The Clerk of Court shall serve a courtesy copy of this order on Erin Takehara,

 5               Litigation Coordinator at California Health Care Facility-Stockton, 7707 Austin Road,

 6               Stockton, CA 95215.

 7   Dated: June 4, 2020
                                                     _____________________________________
 8
                                                     CAROLYN K. DELANEY
 9                                                   UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/myer0786.briefing.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
